NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                       SEP 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JONATHAN AARON COHEN,                            No.   15-55669

                  Plaintiff-Appellant,            D.C. No. 3:14-cv-01609-BAS-
                                                  MDD
   v.

 LORETTA E. LYNCH, Attorney General,              MEMORANDUM*

                  Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Southern District of California
                    Cynthia A. Bashant, District Judge, Presiding

                          Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Jonathan Aaron Cohen appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action seeking a declaratory

judgment that he will not be criminally sanctioned under federal or state law for

transporting, in the course of his business, cannabis for medical purposes. We

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal for lack of subject matter jurisdiction. Aydin Corp. v. Union of India,

940 F.2d 527, 527 (9th Cir. 1991). We affirm.

      The district court properly dismissed Cohen’s action for lack of subject

matter jurisdiction because Cohen failed to establish an injury as required for

Article III standing. See Hillblom v. United States, 896 F.2d 426, 430-31 (9th Cir.

1990) (plaintiffs’ allegations were “premised on potential future acts” and

subsequently insufficient to establish an “injury which warrants judicial

intervention”); Aydin Corp., 940 F.2d at 527-28 (declaratory relief is proper only

when there is an actual case or controversy); see also Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992) (setting forth the elements of Article III

standing).

      In light of our disposition, we do not address Cohen’s Statement on Oral

Argument, filed August 17, 2015.

      AFFIRMED.




                                          2                                    15-55669